[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO SET ASIDE THE VERDICT AND MOTION FOR JUDGMENT NOTWITHSTANDING THE VERDICT
Attorney Squatrito, as trial counsel, filed the above mentioned motions on behalf of the defendants, Thomas Puleo, Journal Publishing Company, Inc., and Green Manor Corporation, on March 12, 1993 and again on April 8, 1993. Oral argument on said motions occurred on June 2, 1993 at CT Page 6220-a which time the Journal Inquirer and Thomas Puleo were represented by Attorney Wesley Horton and Green Manor was represented by Attorney Richard Robinson of Sorokin and Sorokin. Motions were also filed and argued by the defendant William Bellock acting pro se.
After carefully considering the written briefs and the oral arguments the motions are denied. It appears to the Court that based on the evidence before the jury and the inferences that they could legitimately draw from that evidence these were questions for the jury to decide. While the right to a free press is constitutionally protected so are the rights exercised by the parties to put their dispute to a jury. Under these circumstances the Court believes that the constitutional balance between these fundamental rights should be determined at the appellate level.
The Court does believe that under the circumstances of this case that it should be clear that the jury intended a verdict of $490,000.00 against each corporate defendant and the Court will order that the judgment should be modified or CT Page 6220-b corrected to reflect that amount.
BY THE COURT, William M. Shaughnessy, J. Judge, Superior Court